Case 4:15-cr-00028-TWP-VTW Document 1068 Filed 05/10/21 Page 1 of 9 PageID #: 7884
   AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA

    UNITED STATES OF AMERICA                                    Case No. 4:15-cr-28-TWP-VTW-12

                                                                ORDER ON MOTION FOR
    v.                                                          SENTENCE REDUCTION UNDER
                                                                18 U.S.C. § 3582(c)(1)(A)
    ANDREW WOODROME, IV                                         (COMPASSIONATE RELEASE)


           Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

   in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

   in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

   IT IS ORDERED that the motion is:

   ☐ DENIED.

   ☒ DENIED WITHOUT PREJUDICE. Defendant filed a pro se motion that the Court construes

   as a Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). On its face, Defendant's

   motion does not show that he is entitled to compassionate release under § 3582(c)(1)(A). In

   addition, to the extent Defendant is asking the Court to allow him to serve the remainder of his

   sentence on home confinement or to order his transfer to another facility, the Court lacks the power

   to order such relief. Pursuant to statute, the location of a prisoner's confinement is the sole province

   of BOP, and its placement decisions are "not reviewable by any court." 18 U.S.C. § 3621(b); see

   also United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021) (district court lacks authority

   to order transfer to home confinement); United States v. Council, No. 1:14-CR-14-5, 2020 WL

   3097461, at *7 (N.D. Ind. June 11, 2020); United States v. Neeley, No. 1:14-cr-00096, 2020 WL

   1956126, at *2 (S.D. Ind. Apr. 23, 2020). Accordingly, his motion, dkt. [1065], is denied without

   prejudice.
Case 4:15-cr-00028-TWP-VTW Document 1068 Filed 05/10/21 Page 2 of 9 PageID #: 7885
   AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



          If Defendant wishes to renew his motion for compassionate release, he may do so by

   completing and returning the attached form motion. (Motion for Sentence Reduction Pursuant to

   18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner)).

   IT IS SO ORDERED.

    Dated: 5/10/2021




   Distribution:

   Andrew Woodrome
   Reg. No. 13859-028
   FCI McDowell
   Federal Correctional Institution
   P.O. Box 1009
   Welch, WV 24801

   All Electronically Registered Counsel
Case 4:15-cr-00028-TWP-VTW Document 1068 Filed 05/10/21 Page 3 of 9 PageID #: 7886



                                   United States District Court
                             ________ Southern District of Indiana _______

                                  Case No. ____________________
                      (write the number including letters of your criminal case)


  UNITED STATES OF AMERICA

                                                                               MOTION FOR
  V.                                                                     SENTENCE REDUCTION
                                                                              PURSUANT TO
                                                                           18 U.S.C. § 3582(c)(1)(A)
                                                                           (COMPASSIONATE RELEASE)
  (write your name here)                                                        (Pro Se Prisoner)




                                                  NOTICE

  Federal Rule of Criminal Procedure 49.1 addresses the privacy and security concerns resulting from
  public access to electronic court files. Under this rule, papers filed with the court should not contain:
  an individual’s full social security number or full birth date; the full name of a person known to be
  a minor; or a complete financial account number. A filing may include only: the last four digits of a
  social security number; the year of an individual’s birth; a minor’s initials; and the last four digits
  of a financial account number.




                                                                                                Page 1 of 9
Case 4:15-cr-00028-TWP-VTW Document 1068 Filed 05/10/21 Page 4 of 9 PageID #: 7887



  I.     MOTION

         I hereby move the court for a reduction in sentence (compassionate release) pursuant to
         § 603 of the First Step Act of 2018 and 18 U.S.C. § 3582(c)(1)(A).

   Indicate the reasons for your motion, select all that apply:
           ☐     I have been diagnosed with a terminal illness.

           ☐     I have a serious physical or medical condition, that substantially diminishes my ability
                 to provide self-care within the environment of a correctional facility, from which I am
                 not expected to recover.

           ☐     I have a serious functional or cognitive impairment that substantially diminishes my
                 ability to provide self-care within the environment of a correctional facility, from
                 which I am not expected to recover.

           ☐     I have deteriorating physical or mental health because of the aging process that
                 substantially diminishes my ability to provide self-care within the environment of a
                 correctional facility, from which I am not expected to recover.

           ☐     I am (i) at least 65 years old; (ii) am experiencing a serious deterioration in physical
                 or mental health because of the aging process; and (iii) have served at least 10 years
                 or 75 percent of my term of imprisonment, whichever is less.

           ☐     The caregiver of my minor child or children has died or become incapacitated and I
                 am the only available caregiver for my child or children.

           ☐     My spouse or registered partner has become incapacitated and I am the only available
                 caregiver for my spouse or registered partner.

           ☐     I meet all the following criteria:
                  I am 70 years or older;
                  I have served 30 years or more of imprisonment pursuant to a sentence imposed
                    under 18 U.S.C. § 3559(c) for the offense or offenses for which I am imprisoned;
                    and
                  I have been determined by the Director of the Bureau of Prisons not to be a danger
                    to the safety of any other person or the community, as provided under section
                    3142(g).

           ☐     Other: ______________________________________________________________




                                                                                              Page 2 of 9
Case 4:15-cr-00028-TWP-VTW Document 1068 Filed 05/10/21 Page 5 of 9 PageID #: 7888


   II.    MOVANT’S INFORMATION

     Name


     Prisoner ID #


     Bureau of Prisons Facility


     Institutional Address


  III.    SENTENCE INFORMATION

  Date of sentencing:                          _____________________
  Term of imprisonment imposed:                _____________________
  Approximate time served to date:             _____________________
  Projected release date:                      _____________________
  Length of Term of Supervised Release:        _____________________

  IV.     EXHAUSTION OF ADMINISTRATIVE REMEDIES

   WARNING: 18 U.S.C. § 3582(c)(1)(A) allows you to file this motion after you have “fully
   exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
   on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden
   of the defendant’s facility, whichever is earlier.” Your motion may be denied if do not meet these
   criteria.
  Have you submitted your request for a sentence reduction to the warden of the institution where you
  are incarcerated?                           ☐Yes (Date submitted:__________)               ☐No
           If no, explain why not:




   It has been 30 days since your request was received by the Warden and the Warden has not
   responded to your petition.                                                 ☐Yes       ☐No

   Was your request denied by the Warden?      ☐Yes (Date denied:___________)                ☐No

   Have you received a final administrative denial from either Bureau of Prisons General Counsel or
   the Director of the Bureau of Prisons?                                        ☐Yes      ☐No

                                                                                           Page 3 of 9
Case 4:15-cr-00028-TWP-VTW Document 1068 Filed 05/10/21 Page 6 of 9 PageID #: 7889




  V.      STATEMENT SUPPORTING MOTION

  Briefly describe the reasons supporting your motion. If you have checked “other” as your reason
  above, please describe your circumstances and how they apply here. Explain whether your
  circumstances were known to the court at the time of sentencing. Attach additional sheets if
  necessary, along with any relevant exhibits (to include medical records, if seeking release based
  on a medical condition).




                                                                                          Page 4 of 9
Case 4:15-cr-00028-TWP-VTW Document 1068 Filed 05/10/21 Page 7 of 9 PageID #: 7890


  Please describe your proposed release plans (employment, medical needs, housing, and financial
  resources).




  VI. Medical Information
  (Please fill out this section if seeking a release based on a medical condition, if not, please skip
  to section VII)

  List any medical diagnoses, if any, that are the basis for your motion.


  Will you require ongoing medical care if you are released from prison?              ☐Yes ☐No

  Have you received the COVID-19 vaccine (mark "yes" even if you have received only the first
  shot)?                                                                       ☐Yes ☐No

  If yes, when did you receive the vaccine? _____________________________________________

  If no, have you been offered the vaccine and refused it?                            ☐Yes ☐No

  If yes, explain why you refused the vaccine. ___________________________________________

  _______________________________________________________________________________

  Do you have health insurance?                                                       ☐Yes ☐No




                                                                                             Page 5 of 9
Case 4:15-cr-00028-TWP-VTW Document 1068 Filed 05/10/21 Page 8 of 9 PageID #: 7891


  If yes, provide name of insurance company and policy number. If no, how do you plan to pay for
  your medical care?



  If no, are you willing to apply for government services (i.e. Medicaid/Medicare)? ☐Yes ☐No

  Do you have copies of your medical records documenting the condition(s) for which you are
  seeking release?                                                               ☐Yes ☐No

  If yes, please include them with your motion. If no, where are the records located?



  Are you currently prescribed medication in the institution?                           ☐Yes ☐No

  If yes, list all prescribed medication, dosage, and frequency.


  Do you require durable medical equipment (e.g. wheelchair, walker, oxygen, prosthetic limbs,
  hospital bed)?                                                                  ☐Yes ☐No

  If yes, list equipment.


  Do you require assistance with self-care such as bathing, walking, toileting?         ☐Yes ☐No
  If yes, please list the required assistance and how it will be provided.


  Do you require assisted living?                                                     ☐Yes ☐No
  If yes, please provide address of the anticipated home/facility and source of funding to pay for it.


  Do you have primary care arranged in the community?                                   ☐Yes ☐No

  Provide name and address of your primary care physician.



  Are the people you are proposing to reside with aware of your medical needs?          ☐Yes ☐No

  Do you have other community support that can assist with your medical needs?          ☐Yes ☐No
  Provide names, ages, and their relationship to you.


                                                                                              Page 6 of 9
Case 4:15-cr-00028-TWP-VTW Document 1068 Filed 05/10/21 Page 9 of 9 PageID #: 7892




  Will you have transportation to and from your medical appointments?                  ☐Yes ☐No
  Describe method of transportation.




  VII.    RELEASE PLAN
  Provide proposed address where you will reside if released from prison.




  Provide name and phone number of property owner or renter where you will reside if released from
  prison.



  Provide names, ages, and relationship to you of any other residents living at the above listed
  address? (If the resident is a minor, do not provide the minor's full name; provide only initials.)




  Do the residents of the home know you are proposing to reside with them?             ☐Yes ☐No

  Are they supportive of your request?                                                 ☐Yes ☐No

  Are you physically and mentally able to maintain employment?                         ☐Yes ☐No

  Have you secured employment?                                                         ☐Yes ☐No

  Provide name and address of employer and job duties.



   VIII. MOVANT’S SIGNATURE

   Sign and date the motion.



   Date                                                  Movant’s Signature


   Print Name
                                                                                               Page 7 of 9
